        Case 1:13-cr-00327-PGG Document 228 Filed 08/27/20 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                       United States Attorney
                                                       Southern District of New York
                                                       The Silvio J. Mollo Building
                                                       One Saint Andrew’s Plaza
                                                       New York, New York 10007


                                                       August 27, 2020

 VIA ECF
 The Honorable Paul G. Gardephe
 United States District Judge
 United States District Court
 Southern District of New York
 300 Quarropas Street
 White Plains, NY 10601
                               Re: United States v. Michael Levitis
                                    S1 13 Cr. 327 (PGG)

Dear Judge Gardephe:

        The Government respectfully requests that the Court enter the attached Final Order of
Forfeiture in this matter. As set forth in the supporting declaration, all right, title and interest of
the Defendant, Michael Levitis in the Specific Property was ordered forfeited pursuant to a
Consent Preliminary Order of Forfeiture as to Specific Property (Docket Entry 81) and no third-
party claims have been filed for these assets within the statutory period. This asset was
inadvertently omitted from the prior Final Order of Forfeiture entered in this case in 2015.
Accordingly, the attached Final Order of Forfeiture should be entered so that the United States
Marshals Service can dispose of the Specific Property according to law.


                                                       Respectfully submitted,

                                                       AUDREY STRAUSS
                                                       Acting United States Attorney
                                                       Southern District of New York


                                                   By: __________/s/_______________
                                                      Alexander Wilson
                                                      Assistant United States Attorney
                                                      Tel. (212) 637-2453
Enclosure
